Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 4/29/2022. With the amendments, claims, as amended, remain pending. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/29/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.  The claims are seen to overcome the drawing objections and the rejections under 112(a and b). 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a motor comprising:
a shaft;
a rotor coupled to the shaft;
a stator disposed outside the rotor;
a busbar disposed above the stator;
a housing in which the rotor and the stator are disposed and which comprises an opening; and
a cover coupled to the housing,
wherein the cover comprises a cover plate portion, in which a hole is formed, and a sidewall extending downward from the cover plate portion,
wherein the sidewall comprises an outer surface and a plurality of third grooves formed in the outer surface, and
wherein the plurality of grooves of the sidewall are spaced from a top surface of the cover and a bottom surface of the cover and extend only partially along a length of the sidewall in an axial direction.
Claim 1 now describes a further feature and applicant’s arguments describe how it distinguishes over Hara et al. and Jang et al. applied to the earlier version of claim 1. 
Claims 2, 5-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 3 is allowable for a motor comprising:
a shaft;
a rotor coupled to the shaft;
a stator disposed outside the rotor:
a busbar disposed above the stator:
a housing in which the rotor and the stator are disposed and which comprises an opening: and
a cover coupled to the housing,
wherein the cover comprises a cover plate portion, in which a hole is formed, and a sidewall extending downward from the cover plate portion,
wherein the sidewall comprises an outer surface and a plurality of grooves formed in the outer surface,
wherein the cover plate portion comprises a plurality of first-grooves, and
wherein the busbar comprises grooves overlapped with the grooves of the cover plate portion in an axial direction of the shaft.
The subject matter of claim 3 was considered to be allowable, but objected.  Claim 3 now incorporates the underlying subject matter of claim 1.  The reasons for allowability applied to claim 3 now apply as the reason for allowance of claim 3. 
Claim 4 is allowable for dependence on the allowable independent claim 3 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a motor comprising:
a housing;
a cover coupled to the housing;
a rotor disposed in the housing;
a stator disposed between the rotor and the housing; and
a busbar disposed between the stator and the cover,
wherein the cover comprises a cover plate portion comprising a first guide groove and a second guide groove and comprises a sidewall extending from the cover plate portion and comprising a plurality of-grooves, and
wherein the first guide groove is disposed on a virtual straight line which connects the second guide groove to a center of the cover.
Claim 11 was considered to be potentially allowable, if the rejections 112b were overcome.  The reasons for allowability applied to claim 11 now apply as the reason for allowance of claim 11. 
Claim 12 are allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 3, 2022